OPINION

Per Curiam:

Appellant was tried before a jury and found guilty of robbery. His sole allegation of error on appeal is that there was insufficient evidence adduced at trial to warrant his conviction.
James Miller, a desk clerk at the Travel Inn Motor Lodge in Las Vegas, Nevada, testified that at about 1:00 a.m. on April 26, 1971 he opened the locked office door to admit the appellant, whom he positively identified, that the appellant stepped to the counter, exhibited what appeared to be a revolver, and said: “I don’t want anyone to get hurt.” Appellant told Miller to take the paper money from the cash drawer and lay it on the counter, then he forced Miller out of the office and down an alley. After a short time Miller returned to the motel office and found the money missing.
Appellant, testifying in his behalf, admitted that he was in the motel at about the time of the robbery, but that he made no threat towards Miller nor took any money. He further testified that he owned no clothing fitting the description given by Miller.
*318Upon review of the entire record, we find that there was substantial evidence to support appellant’s conviction, and therefore it is affirmed. Williams v. State, 88 Nev. 164, 494 P.2d 960 (1972); Marshall v. State, 87 Nev. 536, 490 P.2d 1056 (1971).
Affirmed.